                      Case 2:19-cv-00027-JCM-VCF Document 35 Filed 08/07/20 Page 1 of 4



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                     ***
                 7    PAUL MISKEY,                                            Case No. 2:19-CV-27 JCM (VCF)
                 8                                            Plaintiff(s),                  ORDER
                 9           v.
               10     ANDREW SAUL,
               11                                        Defendant(s).
               12
               13            Presently before the court is Paul Miskey’s (“plaintiff”) motion to reconsider. (ECF No.
               14     30). Social Security Commissioner Andrew Saul1 (“defendant”) responded (ECF No. 31), to
               15     which plaintiff replied (ECF No. 32).
               16     I.     Background
               17            There are three issues in this case: (1) whether plaintiff’s entitlement to widower’s
               18     benefits is with or without a government pension offset (“GPO”); (2) if he is subject to a GPO
               19     and was consequently overpaid, whether plaintiff is “without fault” for the overpayment; and (3)
               20     if plaintiff is “without fault,” whether it would be against equity and good conscience to recover
               21     that overpayment.
               22            On March 16, 2020, this court adopted Judge Ferenbach’s recommendation (ECF No. 22)
               23     and remanded this case to the Social Security Administration for further administrative
               24     proceedings. (ECF No. 28). In particular, the court found that it did not have sufficient evidence
               25
               26
               27            1
                               Nancy Berryhill was the named defendant while she was Acting Commissioner of the
                      Social Security Administration. (See ECF Nos. 1; 6). Andrew Saul is now the Commissioner of
               28     Social Security and was automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
                      (ECF No. 17).
James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00027-JCM-VCF Document 35 Filed 08/07/20 Page 2 of 4



                1     before it to settle any of the three issues in plaintiff’s case. Id. As Judge Ferenbach aptly
                2     described:
                3                    Plaintiff’s case involves the evaluation of work and financial
                                     records, a calculation of monetary resources, and an application of
                4                    the rules and regulations related to government pension offsets. See
                                     e.g. 20 C.F.R. § 404.408a; Program Operation Manual (POMS)
                5                    GN 02608.100-02608.600. As the fact-finder, the agency can
                                     gather any additional evidence to evaluate Plaintiff’s overpayment
                6                    claim. Plaintiff argues that he did not receive an overpayment
                                     notice (Pl.’s Resp. at 12). The agency can review all of Plaintiff’s
                7                    records to determine if he was not mailed any notices of
                                     overpayment.
                8
                9     (ECF No. 22 at 4).
              10             Thus, the court found that remand was appropriate to allow the Social Security Appeals
              11      Council to develop the record and make a new determination. (ECF No. 28). Plaintiff now
              12      moves the court to reconsider that decision, arguing that this court’s order produces a manifestly
              13      unjust and untenable outcome. (ECF No. 30).
              14      II.    Legal Standard
              15             A motion for reconsideration “should not be granted, absent highly unusual
              16      circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
              17      (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
              18      discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or
              19      (3) if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5
              20      F.3d 1255, 1263 (9th Cir. 1993); see Fed. R. Civ. P. 60(b).
              21             Rule 59(e) “permits a district court to reconsider and amend a previous order,” however
              22      “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality and
              23      conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
              24      (internal quotations omitted). A motion for reconsideration is also an improper vehicle “to raise
              25      arguments or present evidence for the first time when they could reasonably have been raised
              26      earlier in litigation.” Marlyn Nutraceuticals, 571 F.3d at 880.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:19-cv-00027-JCM-VCF Document 35 Filed 08/07/20 Page 3 of 4



                1     III.   Discussion
                2            Plaintiff does not present this court with newly discovered evidence or any intervening
                3     change in controlling law. (ECF No. 30). Plaintiff argues only that this court’s order was
                4     manifestly unjust and denied him substantial justice.2 See generally id.
                5            Defendant contends that “[r]ather than identify a legal or factual error, [p]laintiff attempts
                6     to re-litigate this case, asking the [c]ourt to weigh the evidence and make factual and legal
                7     findings.” (ECF No. 31 at 2). Indeed, in his motion, “plaiontiff urges the court to review the
                8     existing evidence with a view to judicial economy and recognize the useful evidence now in the
                9     record.” (ECF No. 30 at 4). The court did precisely that when it decided to adopt Judge
              10      Ferenbach’s recommendation and remand this case.
              11             The Ninth Circuit has explained that, “[g]enerally when a court of appeals reverses an
              12      administrative determination, ‘the proper course, except in rare circumstances, is to remand to
              13      the agency for additional investigation or explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595
              14      (9th Cir. 2004) (quoting INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam)). In Benecke, the
              15      court found that remanding a decision for further investigation or explanation was unnecessary
              16      when an administrative law judge “specifically addressed the central remaining issue” in the
              17      claim. Id.
              18             The court’s decision in this case does not “create an unfair ‘heads we win; tails, let’s play
              19      again’ system of disability benefits adjudication” because it does not allow the Social Security
              20      Administration a second bite at the apple. Id. (citing Moisa v. Barnhart, 367 F.3d 882, 887 (9th
              21      Cir. 2004)). Thus, the court’s decision is distinguishable from Benecke. In Benecke, the Social
              22      Security Administration addressed the central concerns in that case and provided the court with a
              23      record that allowed it to make a reasoned determination. See generally id. It did not in this case.
              24      This court noted that it “does not have sufficient evidence before it to settle any of the three
              25
              26             2
                                 Plaintiff contends his motion “includes six grounds enumerated in Rule 59 deemed
                      sufficient to reconsider the [o]rder.” (ECF No. 32 at 4 (citing ECF No. 30 at 1–6)). While
              27      plaintiff has five headings in his motion, all of them are predicated on manifest injustice or the
                      denial of substantial justice. (See generally ECF No. 30). Further, the court notes that Rule 59
              28      does not, in fact, enumerate any grounds that are “deemed sufficient to reconsider” an order. See
                      generally Fed. R. Civ. P. 59.
James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:19-cv-00027-JCM-VCF Document 35 Filed 08/07/20 Page 4 of 4



                1     issues in plaintiff’s case.” (ECF No. 28 at 3). Therefore, this case should be remanded to the
                2     Social Security Administration for additional investigation and explanation, as court explained in
                3     its prior order and Judge Ferenbach explained in his recommendation.
                4            Accordingly, the court denies plaintiff’s motion for reconsideration.
                5     IV.    Conclusion
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion for
                8     reconsideration (ECF No. 30) be, and the same hereby is, DENIED.
                9            DATED August 7, 2020.
              10                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -4-
